Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claim 1 that “the longitudinal strip-shaped portion has a width-increasing portion and a constant-width portion” while also requiring that “the longitudinal strip-shaped portion tapers continuously at a constant rate along its entire length” fails to comply with the enablement requirement.  How can the longitudinal strip-shaped portion taper continuously at a constant rate along its entire length while also have a constant-width portion?  A constant-width portion cannot be tapering continuously at a constant rate.  
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it is unclear how the longitudinal strip-shaped portion can have a constant-width portion while “in the bottom portion, a width of the longitudinal strip-shaped portion decreases toward a center of the synthetic resin container, and the longitudinal strip-shaped portion tapers continuously at a constant rate along its entire length”.  In order to apply art to the claim and in light of the original disclosure the claim will be interpreted as if the portion of the longitudinal strip-shaped portion located in the bottom portion tapers continuously at a constant rate along that portions entire length.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamaya (JP H03-150122) further in view of Hill (EP 1559529) and Matthews (US D307553).

Kamaya does not disclose a width of the width-increasing portion being increased downward in a lower end portion of the trunk portion or the portion of the longitudinal strip-shaped portion located in the bottom portion tapering continuously at a constant rate along that portions entire length.

It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion of Kamaya to remove its width-increasing portion and instead have a width-increasing portion connected to the bottom portion and whose width is increased downward in the lower end portion of the trunk portion, as taught by Hill, in order to provide a greater viewing angle to better see contents at the bottom 105 of the container.
Matthews teaches a container having a top portion, a bottom portion, and a longitudinal strip-shaped portion, wherein a width of the longitudinal strip-shaped portion in each of the top and bottom portions decreases towards a center of the container, wherein the portion of the longitudinal strip-shaped portion located in the bottom portion tapers continuously at a constant rate along that portions entire length, and the portion of the longitudinal strip-shaped portion located in the top portion tapers continuously at a constant rate along that portions entire length (see fig. 2, 3, and 5).
It would have been an obvious matter of design choice to have made the portion of the longitudinal strip-shaped portion located in the bottom 105 (bottom portion) taper continuously at a constant rate along that portions entire length as taught by Matthews, since applicant has not disclosed that the portion tapering continuously at a constant 
Examiner notes that no criticality has been established for the varying claimed widths of the longitudinal strip-shaped portion, in particular the width of the portion of the longitudinal strip-shaped portion located in the bottom portion tapering continuously at a constant rate along that portions entire length, the constant-width portion connected to the shoulder portion, or the width-increasing portion connected to the bottom portion and increasing downward in a lower end portion of the trunk portion.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  


    PNG
    media_image1.png
    449
    443
    media_image1.png
    Greyscale


Claims 1 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branscum (US 3343568) further in view of Kamaya (JP H03-150122), Hill (EP 1559529) and Matthews (US D307553).
Claim 1:  Branscum discloses a polyethylene bottle 60 (synthetic resin container) with a transparent stripe 62 (window) comprising a circumferential wall including a longitudinal strip-shaped portion that is made of a transparent resin and that is formed in a longitudinal strip shape in a circumferentially predetermined position in the circumferential wall over a predetermined height range, the longitudinal strip-shaped portion serving as the transparent stripe 62 (window), wherein the bottle 60 (synthetic resin container) includes a mouth tubular portion, a shoulder portion having a tapered 
Branscum does not disclose that in the trunk portion the longitudinal strip-shaped portion has a width-increasing portion that is connected to the bottom portion, wherein a width of the width-increasing portion is increased downward in the lower end portion of the trunk portion, wherein in the bottom portion a width of the longitudinal strip-shaped portion decreases toward a center of the synthetic resin container, the portion of the longitudinal strip-shaped portion located in the bottom portion tapering continuously at a constant rate along that portions entire length, or the wherein in the bottom portion the longitudinal strip-shaped portion extends from a peripheral edge of the bottom portion to and beyond the center of the synthetic resin container.
Kamaya discloses a synthetic resin container having a window portion 103 and a circumferential wall including a longitudinal strip-shaped portion that is made of a transparent resin and that is formed in a longitudinal strip shape in a circumferentially predetermined position in the circumferential wall over a predetermined height range, the longitudinal strip-shaped portion serving as the window portion 103, wherein the synthetic resin container includes a mouth tubular portion, a shoulder portion having a tapered tubular shape, a trunk portion having a cylindrical shape, and a bottom 105, wherein, in the trunk portion, and wherein in the bottom 105, a width of the longitudinal strip-shaped portion decreases toward a center of the synthetic resin container, 
It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion the polyethylene bottle 60 (synthetic resin container) such that the longitudinal strip-shaped portion extended into the bottom portion with a width that decreased towards a center of the polyethylene bottle 60 (synthetic resin container) and from a peripheral edge of the bottom portion to and beyond the center of the polyethylene bottle 60 (synthetic resin container), as taught by Kamaya, in order to view the interior and content levels when the polyethylene bottle 60 (synthetic resin container) is on its side.
Hill teaches a bottle having a first molten plastic material 4 and a second material 22 which is different from the first material 4 and which can be untinted, wherein the second material 22 includes a width-increasing portion connected to a bottom portion of the bottle and whose width is increased downward in a lower end portion of the bottle (see P. 0033 and fig. 10).
It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion to have a width-increasing portion connected to the bottom portion and whose width is increased downward in the lower end portion of the trunk portion, as taught by Hill, in order to provide a greater viewing angle to better see contents at the bottom of the bottle 60 (container), in particular sediment.

It would have been an obvious matter of design choice to have made the portion of the longitudinal strip-shaped portion located in the bottom 105 (bottom portion) taper continuously at a constant rate along that portions entire length as taught by Matthews, since applicant has not disclosed that the portion tapering continuously at a constant rate along its entire length located in the bottom portion solves any stated problem or is for any particular purpose.
Examiner notes that no criticality has been established for the varying claimed widths of the longitudinal strip-shaped portion, in particular the width of the portion of the longitudinal strip-shaped portion located in the bottom portion tapering continuously at a constant rate along that portions entire length, the constant-width portion connected to the shoulder portion, or the width-increasing portion connected to the bottom portion and increasing downward in a lower end portion of the trunk portion.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 

    PNG
    media_image2.png
    308
    320
    media_image2.png
    Greyscale

Claim 13:  The combination discloses the circumferential wall having a single-layer structure as viewed in a radial direction (see fig. 5).

Response to Arguments
Applicant’s arguments, see page 4, filed 26 November 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Matthews (US D307553).
In response to applicant’s argument that the applied references do not disclose or suggest the longitudinal strip-shaped portion extending to and beyond the center of the synthetic resin container, the Examiner replies that Kamaya discloses a synthetic resin container having a longitudinal strip-shaped portion serving as the window portion 103 (window) and extending to and beyond the center of the container as seen in annotated fig. 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736